2020 IL 124417



                                            IN THE
                                   SUPREME COURT
                                               OF
                             THE STATE OF ILLINOIS




                                       (Docket No. 124417)

     THE PEOPLE OF THE STATE OF ILLINOIS ex rel. LISA MADIGAN, Attorney General,
       Appellant, v. STATELINE RECYCLING, LLC, et al. (Elizabeth Reents, Appellee).

                                 Opinion filed December 3, 2020.



            JUSTICE NEVILLE delivered the judgment of the court, with opinion.

            Chief Justice Anne M. Burke and Justices Kilbride, Garman, Karmeier, and
         Theis concurred in the judgment and opinion.

            Justice Michael J. Burke took no part in the decision.



                                            OPINION

¶1           The Illinois Attorney General and the Illinois Environmental Protection Agency
         (IEPA) initiated this civil enforcement action, alleging several violations of the
         Environmental Protection Act (Act) (415 ILCS 5/1 et seq. (West 2016)) with regard
         to a parcel of property located in Rockford, Illinois. The complaint was brought
         against defendants Elizabeth Reents, as the owner of the subject property, and
     Stateline Recycling, LLC, a limited liability company that allegedly conducted an
     operation involving the dumping of construction and demolition debris on the
     property. Pursuant to Illinois Supreme Court Rule 214(a) (eff. July 1, 2014), the
     Attorney General initiated pretrial discovery seeking to inspect the subject
     property. Reents refused to permit the inspection, and the circuit court of
     Winnebago County granted the Attorney General’s motion to compel her to comply
     with the Rule 214(a) inspection request. After Reents asserted a good-faith
     objection and respectfully refused to comply with the discovery order, the circuit
     court held her in contempt so that she could file an appeal.

¶2       The appellate court reversed, holding that fourth amendment principles must be
     considered because the party requesting the inspection in this case was the
     government. 2018 IL App (2d) 170860, ¶¶ 39-40. The appellate court vacated the
     discovery order and remanded the case to the circuit court for application of fourth
     amendment principles in ruling on the Attorney General’s motion to compel. Id.
     ¶¶ 69-70. We allowed the Attorney General’s petition for leave to appeal. Ill. S. Ct.
     R. 315(a) (eff. July 1, 2018). For the reasons that follow, we vacate the judgment
     of the appellate court and remand to that court for further proceedings.


¶3                                    I. BACKGROUND

¶4       The subject matter of this environmental enforcement action is a parcel of
     property consisting of approximately 10 acres, which is locked and gated and
     located at 2317 Seminary Street in Rockford, Illinois. Reents became the owner of
     the site when she obtained a tax deed to the property on April 8, 2015.

¶5       In January 2017, the Attorney General, on her own motion and at the request of
     the IEPA, on the behalf of the People of the State of Illinois, filed this civil
     enforcement action against defendants for violations of the Act (415 ILCS 5/1 et
     seq. (West 2016)). 1 The complaint, as finally amended, asserted several counts
     against both Reents and Stateline Recycling, LLC, including allegations of open
     dumping of waste without a permit; disposal, storage, and abandonment of waste
     at an unpermitted facility; open dumping of waste resulting in litter and the

         1
          Attorney General Kwame Raoul succeeded Attorney General Lisa Madigan in January 2019
     and pursues the appeal before this court. See 735 ILCS 5/2-1008(d) (West 2018).




                                               -2-
     deposition of construction and demolition debris; and failure to pay clean
     construction and demolition debris fill operation fees. Id. §§ 21(a), (e), (p),
     22.51(a). The Attorney General sought injunctive relief as well as a civil penalty of
     $50,000 for the violation of the Act, an additional $10,000 for each day the violation
     continues, and costs pursuant to the Act. Id. §§ 42, 43.

¶6       The complaint alleged that Stateline Recycling, LLC, and/or its corporate
     predecessor, Busse Development & Recycling, Inc., conducted an operation for the
     dumping of construction and demolition debris at the site. According to the
     complaint, an inspection of the site by an IEPA inspector on July 29, 2015, showed
     mixed piles consisting of concrete, brick, painted cinder blocks, asphalt, and soil.
     Some of the mixed materials were placed above the ground. The inspection also
     revealed that there was no indication of recycling the material, although a Stateline
     Recycling, LLC, representative indicated an intention to recycle it. The complaint
     further alleged that at a follow-up inspection on July 14, 2016, the IEPA inspector
     found the gate to the site unlocked and open, although no personnel were present.
     From his vantage point by the front gate, the inspector observed the continued
     presence of the same materials that were noted in the July 2015 inspection.

¶7        In April 2017, the Attorney General issued Reents a discovery request pursuant
     to Illinois Supreme Court Rule 214(a) (eff. July 1, 2014), seeking access to the site
     to perform an inspection. In particular, the Rule 214(a) discovery notice requested
     that Reents permit the following:

        “[a]llow representatives of the Illinois Attorney General access to the real
        property controlled and/or owned by Reents located at 2317 Seminary Street,
        Rockford, Winnebago County, Illinois, including any buildings, trailers, or
        fixtures thereupon. Plaintiff requests access on May 5, 2017 at 11 a.m., or at
        such other time as may be agreed between the parties. At this inspection,
        representatives of the Illinois Environmental Protection Agency may also
        accompany Attorney General representatives and conduct an inspection
        pursuant to their authority under 415 ILCS 5/4 (2014).”

¶8       In response, Reents objected to the site inspection, claiming that it improperly
     sought to circumvent the constitutional requirement for a warrant and violated the
     fourth amendment of the United States Constitution (U.S. Const., amend. IV) and
     article I, section 6, of the Illinois Constitution (Ill. Const. 1970, art. I, § 6).



                                             -3-
¶9         The Attorney General attempted to resolve the discovery dispute during the
       spring and summer of 2017 pursuant to Illinois Supreme Court Rule 201(k) (eff.
       July 1, 2014), but Reents refused to permit access to the site. In July 2017, the
       Attorney General filed a motion to compel Reents to allow her representatives
       access to the site. In support, the Attorney General explained that, because the site
       was the subject matter of the action, the nature and condition of the site were
       relevant to the alleged violations of the Act and the site was subject to inspection
       under this court’s rules. The Attorney General argued that her representatives
       should be allowed access to the site, including any buildings, trailers, or fixtures for
       inspection under Rule 214(a). The Attorney General also argued that IEPA
       representatives should be allowed to accompany her representatives during the
       inspection because of its own independent statutory authority to conduct
       inspections of the site (415 ILCS 5/4(c) (West 2016)) and to monitor compliance
       with the Act (id. § 4(d)). The Attorney General further noted that certain industries
       have a history of government oversight and that no reasonable expectation of
       privacy could exist for an owner of property used in such industries. According to
       the Attorney General, landfills are a highly regulated commercial activity, and
       inspections by the IEPA can be expected.

¶ 10       Reents opposed the motion to compel and again contended that the inspection
       request constituted an attempt to use Rule 214(a) to circumvent the probable cause
       and warrant requirements of the fourth amendment. Reents also disputed that she
       was engaged in a highly regulated commercial activity because she had recently
       obtained title to the property through a tax purchase and there was no evidence that
       she had conducted or permitted the conduct of regulated activities upon her
       property.

¶ 11       In reply, the Attorney General reasoned that Rule 214(a)’s plain language
       applies to all parties in civil litigation, without excepting a government litigant. The
       Attorney General maintained that the civil discovery rules, including their
       relevance, reasonableness, and judicial oversight requirements, satisfy
       constitutional concerns.

¶ 12       Following a hearing at which Reents acknowledged that the site had been a
       landfill in the past, the circuit court granted the Attorney General’s motion to
       compel her compliance with the 214(a) request to inspect the site. The circuit court




                                                -4-
       reasoned that Rule 214 applies to all civil cases and permits any party to request
       access to real estate for inspection when it is relevant to the subject matter of the
       litigation. The circuit court determined that the subject matter of the litigation is the
       property currently owned by Reents and that the alleged violations of the Act
       pertained to the property. The court further explained that, because this was a civil
       case and not a criminal case, the fourth amendment posed no impediment to the
       Attorney General’s right to inspect the site pursuant to Rule 214(a).

¶ 13      Based on Reents’s good-faith objection to the order compelling her to comply
       with the inspection notice, the circuit court subsequently held her in contempt and
       imposed a monetary sanction of $100 so that she could appeal the issue. The circuit
       court stayed the discovery order pending appeal.

¶ 14         The appellate court reversed the circuit court’s discovery order, vacated the
       contempt order, and remanded the case for further proceedings. 2018 IL App (2d)
170860, ¶ 73.

¶ 15       Initially, the appellate court took judicial notice of the fact that the Attorney
       General successfully obtained an administrative warrant pursuant to section 4 of
       the Act, authorizing IEPA representatives to enter the site to “ ‘observe, inspect,
       and photograph the Site, and all operations, processes, structures and materials
       upon said Site.’ ” Id. ¶ 19. The appellate court also acknowledged that the Attorney
       General was not relying on that portion of the civil discovery order. Id.

¶ 16       The appellate court explained that, although Rule 214(a) allows the inspection
       of property relevant to the subject matter and the site is relevant to this action,
       relevance did not set the bar here. Id. ¶¶ 42-43. The appellate court reasoned that,
       though civil in form, this action amounted to a quasi-criminal proceeding since the
       statutory scheme allows for substantial civil penalties, injunctive relief, and,
       although not currently sought in this case, criminal penalties and forfeiture. Id. ¶ 43.

¶ 17       The appellate court held that the civil discovery rules do not satisfy the core
       protection of the fourth amendment. Id. ¶ 54. The court further held that fourth
       amendment protection applies to Reents’s privacy interest in the property and to
       the government’s request for access to the site. Id.




                                                 -5-
¶ 18       Relying on New York v. Burger, 482 U.S. 691, 702-03 (1987), the appellate
       court determined that a warrantless administrative inspection of a closely regulated
       business is reasonable only if (1) there is a substantial government interest
       underlying the regulatory scheme pursuant to which the inspection is made, (2) the
       inspection is necessary to further the regulatory scheme, and (3) the regulatory
       scheme sets forth sufficient “ ‘certainty and regularity’ ” to provide the business
       owner with a constitutionally adequate substitute for a warrant. 2018 IL App (2d)
170860, ¶ 64. The appellate court concluded that the circuit court erred in failing to
       consider fourth amendment principles and Burger’s framework in crafting the
       discovery order. Id.

¶ 19       Lastly, the court explained that Reents had forfeited any constitutional
       challenge to section 4(d)(1) of the Act because she had not raised the challenge in
       the circuit court. Id. ¶ 68.

¶ 20       This court granted the Attorney General’s petition for leave to appeal. Ill. S. Ct.
       R. 315(a) (eff. July 1, 2018).


¶ 21                                      II. ANALYSIS

¶ 22                                  A. Statutory Overview

¶ 23       The purpose of the Act is to establish a unified, statewide program,
       supplemented by private remedies, to restore, protect, and enhance the quality of
       the environment and to assure that adverse effects upon the environment are fully
       considered and borne by those who cause them. The terms and provisions of this
       Act are liberally construed so as to effectuate the purposes of the Act, and to the
       extent that the Act prescribes criminal penalties, it is construed in accordance with
       the Criminal Code of 2012 (720 ILCS 5/1-1 et seq. (West 2016)). 415 ILCS 5/2
       (West 2016).

¶ 24       The IEPA has authority to conduct a program of continuing surveillance and of
       regular or periodic inspection of actual or potential refuse disposal sites. 415 ILCS
       5/4(c) (West 2016). In accordance with constitutional limitations, the Agency has
       authority to enter at all reasonable times upon any private or public property for the




                                                -6-
       purpose of inspecting and investigating to ascertain possible violations of this Act.
Id. § 4(d)(1).

¶ 25       The Act also provides that any person that violates any provision of the Act
       shall be liable for a civil penalty not to exceed $50,000 for the violation and an
       additional civil penalty not to exceed $10,000 for each day during which the
       violation continues. Id. § 42(a). In addition, although not sought in this case, the
       criminal penalty for violation of this Act is a Class A misdemeanor (id. § 44), and
       the Act provides for forfeiture of profits, benefits, or other property (id. § 44.1(a)).


¶ 26                           B. Governing Civil Discovery Rules

¶ 27       In Illinois, discovery in civil actions is governed by Illinois Supreme Court
       Rules 201 through 224. Ill. S. Ct. Rs. Art. II, part E. Rule 201 and related rules,
       which control the specific discovery methods, form a comprehensive scheme for
       fair and efficient discovery, with judicial oversight to protect litigants from
       harassment. Kunkel v. Walton, 179 Ill. 2d 519, 531 (1997).

¶ 28        Relevant here, the plain language of Rule 214(a) includes four distinct and
       critical aspects:

               (1) the rule applies to any party and makes no distinction for government
          litigants;

              (2) it specifically allows for the inspection of real estate;

              (3) it permits such inspection whenever the nature, contents, or condition of
          the real estate is relevant to the subject matter of the action; and

             (4) it requires that the request specify a reasonable time (with at least 28
          days’ notice), along with the place and manner of the inspection. Ill. S. Ct. R.
          214(a) (eff. July 1, 2014).

¶ 29       Rule 201 sets out several of the general principles regarding civil discovery. Ill.
       S. Ct. R. 201 (eff. July 1, 2014). It addresses the scope for pretrial discovery and
       provides that a party may obtain, by discovery, full disclosure regarding any matter
       relevant to the subject matter involved in the pending action. Id.




                                                -7-
¶ 30        Further, Rule 201 contains several provisions to prevent discovery abuse. Rule
       201(c)(1) allows the entry of a protective order to deny, limit, condition, or regulate
       discovery, as justice requires, to prevent unreasonable annoyance, expense,
       embarrassment, disadvantage, or oppression. Ill. S. Ct. R. 201(c)(1) (eff. July 1,
       2014). In addition, Rule 201(c)(2) provides that the circuit court, on its own
       initiative, may supervise all or any part of any discovery procedure. Ill. S. Ct. R.
       201(c)(2) (eff. July 1, 2014).

¶ 31        Rule 219(a) provides that, if a party refuses to comply with an inspection of real
       property, the party serving the request may on like notice move for an order
       compelling compliance with the request. Ill. S. Ct. R. 219(a) (eff. July 1, 2002). If
       the court finds that the refusal or failure was without substantial justification, the
       court shall require the offending party or deponent, or the party whose attorney
       advised the conduct complained of, or either of them, to pay to the aggrieved party
       the amount of the reasonable expenses incurred in obtaining the order, including
       reasonable attorney fees. Id. When appropriate, the court may, by contempt
       proceedings, compel obedience by any party to any order entered under these rules.
       Ill. S. Ct. R. 219(c) (eff. July 1, 2002).

¶ 32       In the context of civil discovery, our rules provide certain safeguards by limiting
       discovery to information that is relevant to the issues in the lawsuit. Ill. S. Ct. R.
       201(b)(1) (eff. July 1, 2014). This court has recognized that the scope of
       information considered relevant can be broad, including both evidence that would
       be admissible at trial and information leading to discovery of admissible evidence.
       Monier v. Chamberlain, 31 Ill. 2d 400, 403 (1964). In addition, the relevance
       requirement safeguards against “improper and abusive” discovery and acts as an
       “independent constraint on discovery.” Kunkel, 179 Ill. 2d at 533. Further, the
       discovery rules’ relevance and proportionality requirements ensure the
       constitutional reasonableness of discovery orders. Id. at 538 (observing that, in the
       context of civil discovery, reasonableness is a function of relevance).

¶ 33       Civil discovery proceedings compel discovery within the judicial process under
       the direction of the neutral circuit court judge, who ensures that a discovery request
       and ensuing order comply with this court’s rules’ reasonable protections, after the
       responding party has notice and an opportunity to be heard. See Illinois v. Krull,
       480 U.S. 340, 348 (1987). Whether the discovery order is too broad in scope is a




                                                -8-
       matter of discretion committed to the circuit court. People ex rel. General Motors
       Corp. v. Bua, 37 Ill. 2d 180, 191 (1967). Pursuant to our rules, the circuit court has
       authority and responsibility to issue orders that will discourage abuse of the
       discovery process. Ill. S. Ct. R. 201 (eff. July 1, 2014); see also Zagorski v. Allstate
       Insurance Co., 2016 IL App (5th) 140056, ¶ 36.


¶ 34                   C. Consideration of the Appellate Court’s Judgment

¶ 35       Initially, we observe that the only issue that was properly before the appellate
       court was whether the circuit court’s discovery order constituted an abuse of
       discretion. Yet, the appellate court did not resolve that question and, instead, held
       that fourth amendment principles must be applied to its review of the discovery
       order. Given the nature of the appellate court’s disposition and Reents’s arguments
       before this court, we deem it necessary to clarify that the following questions are
       not at issue in this case: (1) the constitutionality of section 4(d) of the Act (415
       ILCS 5/4(d) (West 2016)), permitting warrantless inspections; (2) the propriety of
       the administrative warrant issued to the IEPA, allowing inspection of the site;
       (3) any inquiry as to the constitutionality of discovery pursuant to statute or an
       administrative warrant that is issued outside of litigation; (4) any criminal liability
       or penalties that could be available under the Act in a different case; and (5) the
       constitutionality of our Rule 214(a) (Ill. S. Ct. R. 214(a) (eff. July 1, 2014)).

¶ 36       Although discovery orders are not final and, therefore, ordinarily are not
       appealable, the correctness of a discovery order may be tested through contempt
       proceedings where, as here, a party is found in contempt for refusing to comply.
       Harris v. One Hope United, Inc., 2015 IL 117200, ¶ 6; Norskog v. Pfiel, 197 Ill. 2d
60, 69 (2001); see also Ill. S. Ct. R. 304(b)(5) (eff. Feb. 26, 2010). Review of a
       circuit court’s contempt finding requires review of the order upon which it was
       based. Norskog, 197 Ill. 2d at 69. Discovery orders are typically reviewed for an
       abuse of discretion. Id. at 70.

¶ 37       The Attorney General argues, inter alia, that the appellate court erred in
       deciding the appeal on constitutional grounds. In particular, the Attorney General
       contends that, because the issue presented involves a civil discovery order that was
       entered pursuant to our rules, the appellate court should have reviewed the order
       for an abuse of discretion. We agree.



                                                -9-
¶ 38       As this court has explained on numerous occasions, cases should be decided on
       nonconstitutional grounds whenever possible, and constitutional issues should be
       reached only as a last resort. The Carle Foundation v. Cunningham Township, 2017
IL 120427, ¶ 34; see also People v. Melchor, 226 Ill. 2d 24, 33-36 (2007); Wade v.
       City of North Chicago Police Pension Board, 226 Ill. 2d 485, 510 (2007); Mulay v.
       Mulay, 225 Ill. 2d 601, 607 (2007). Consequently, courts must avoid reaching
       constitutional issues when a case can be decided on nonconstitutional grounds. The
       Carle Foundation, 2017 IL 120427, ¶ 34; see also People v. Hampton, 225 Ill. 2d
238, 244 (2007). With this long-standing rule in mind, we consider whether the
       appellate court acted properly in addressing Reents’s constitutional arguments. See
       Melchor, 226 Ill. 2d at 34-36.

¶ 39       As noted above, the sole issue presented by this appeal is whether the circuit
       court’s discovery order compelling Reents to comply with the Attorney General’s
       Rule 214(a) request to inspect the site constituted an abuse of discretion. The
       appellate court acknowledged that such orders are reviewed for abuse of discretion
       (2018 IL App (2d) 170860, ¶ 17) but did not address that question. Rather, the
       appellate court ignored our established rule mandating avoidance of constitutional
       questions where possible and proceeded directly to an analysis of whether the
       discovery order violated Reents’s constitutional rights under the fourth amendment.
       In concluding that the protections found in our civil discovery rules do not satisfy
       the reasonableness standard when the government is the requesting party, the
       appellate court effectively held that Rule 214(a) is unconstitutional but failed to
       explain whether that rule is unconstitutional on its face or as applied to Reents. The
       appellate court further failed to recognize that Reents had not challenged the
       constitutionality of Rule 214.

¶ 40       Courts should not find our discovery rules unconstitutional when a particular
       case does not require it. Reents has not disputed that the circuit court applied the
       plain language of Rule 214(a) as written. Therefore, if she sought to argue that
       application of Rule 214(a) violated her constitutional rights, she was required to
       specifically challenge the rule itself—either on its face or as applied to her in this
       case. But she has not done so. She did not assert that argument in the appellate
       court, and she has not presented such a claim in this court. Indeed, she repeatedly
       assured this court at oral argument that she was not asserting a constitutional
       challenge to the rule.




                                               - 10 -
¶ 41       In light of our long-standing rule that cases should be decided on
       nonconstitutional grounds whenever possible, the appellate court should have
       proceeded to review the discovery order for an abuse of discretion. First, the court
       should have examined the Attorney General’s Rule 214(a) inspection notice to
       ascertain whether it satisfied the explicit requirements of the rule. Second, the court
       should have considered any specific objections asserted by Reents as to the scope,
       timing, or manner of inspection. Lastly, the court should have addressed whether
       the circuit court abused its discretion by failing to limit the request, enter a
       protective order, or supervise the discovery to ensure that the Attorney General’s
       inspection targeted only what was relevant to the subject matter of the litigation.

¶ 42        Given that Reents did not challenge the constitutionality of the rule, there was
       absolutely no basis for the appellate court to reach any constitutional questions in
       this case, and it was improper for the court to do so. Accordingly, we vacate the
       appellate court’s judgment and remand the cause to the appellate court with
       directions to address the nonconstitutional issue of whether the circuit court abused
       its discretion.

¶ 43       As a final matter, we note the Attorney General’s contention that, because
       Reents failed to assert any specific objection to the scope or timing of the Rule
       214(a) inspection request, she has forfeited all such challenges and the circuit
       court’s order can be affirmed on that ground. However, Rule 201(c) provides that
       the circuit court can, on its own initiative, issue protective orders and supervise
       discovery to prevent abuse. Ill. S. Ct. R. 201(c) (eff. July 1, 2014). Although
       Reents’s primary contentions focus on alleged violations of her fourth amendment
       rights, she argued, in the alternative, that the circuit court’s order constituted an
       abuse of discretion. The appellate court should have addressed that
       nonconstitutional issue. For this reason, we remand the case to the appellate court
       for review of the circuit court’s order under the abuse-of-discretion standard.


¶ 44                                    III. CONCLUSION

¶ 45       For the foregoing reasons, we vacate the judgment of the appellate court and
       remand the case to that court with directions that it review the circuit court’s
       discovery order for an abuse of discretion.




                                               - 11 -
¶ 46      Appellate court judgment vacated and remanded with directions.


¶ 47       JUSTICE MICHAEL J. BURKE took no part in the consideration or decision
       of this case.




                                           - 12 -